Citation Nr: 1420670	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from December 1995 to December 1996 with additional service with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This rating decision denied service connection for a low back condition, acute stress disorder, bipolar disability and PTSD due to personal assault.

When this case was previously before the Board in November 2011, October 2012 and January 2014 it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's lumbar spine disability is related to active duty service, ACTDUTRA or INACTDUTRA.

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's acquired psychiatric disability, to include PTSD, is related to active duty service, ACTDUTRA or INACTDUTRA.



CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in letters dated in September 2007, February 2008 and January 2012, with the latter providing notice for a PTSD claim based on personal assault.  Thereafter, the claims on appeal were readjudicated in April 2013 and March 2014 supplemental statements of the case.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, records from the Social Security Administration (SSA) and the transcript of an August 2011 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In this regard, VA provided notice as to the types of evidence for PTSD claims based on personal assault and twice provided the Veteran with a PTSD questionnaire.  The Veteran did not complete and return the questionnaire.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Nevertheless, pursuant to the Board's prior remands, VA obtained or attempted to obtain additional records from the National Personnel Records Center, Defense Finance and Accounting Services, Adjutant General Oregon Army National Guard, and the US Army Human Resources Center.  In fact, all development requested by the Board's prior remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, VA conducted a PTSD examination in February 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2012 VA examination report is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and the statements of the Veteran, and provide rationales for the opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The record contains no VA examination report or medical opinion pertaining to the Veteran's back claim.  In this regard, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, the Veteran's service treatment records are negative for any active duty, ACDUTRA or INACTDUTRA back injuries.  Thus, the second McLendon element is not satisfied with respect to this claim.  

In addition, there is no medical evidence indicating that the Veteran's low back disability may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied with respect to the Veteran's low back claim.  The Board recognizes that the Court of Appeals for Veterans Claims (Court) in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits. 

However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that the Veteran's low back disability might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (.

In light of the foregoing, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Lumbar Spine Disability 

The Veteran contends that he has a low back disability due to active duty.  During his hearing, he asserted that he was injured in a motor vehicle accident (MVA) in approximately 1996, during his period of active service.  He also asserted that he was treated at the hospital or clinic at Fort Drum, New York, and has continued to have problems with his back. 

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury, but not disease, incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from a disease or injury incurred in, or aggravated, while performing ACDUTRA or from an injury, but not disease, incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a lumbar spine disorder.  The evidence does not show that the Veteran has a current low back disability that is the result of active duty service, ACTDUTRA or INACTDUTRA.

The Veteran's service treatment records from active duty are negative for complaints or treatment of a low back disability.  National Guard records show that the Veteran complained of low back pain, and was unable to complete the AFPT standards test.  A May 2001 note provides that the Veteran injured his back in three places during an MVA one year earlier.  A January 2007 Physical Profile provides that the Veteran had a recent MVA with symptoms of back pain with radiculopathy.  

A records response from US Army Human Resources Center received in November 2012 included some service personnel records and a copy of the Veteran's DD 214 for the period of federal service performed between December 27, 1995, and December 6, 1996.  There was no evidence, to include by line of duty report, that the Veteran had been involved in a June 1996 MVA during this period of service.  The Adjutant General of the Oregon Army National Guard provided a copy of the Veteran's NGB Form 22, with note of service rendered as a National Guard member from March 17, 1997, to February 1, 2000.  No federal service was documented to have been rendered during this period.

Thus, the Veteran's service treatment records do not reflect that an MVA or back injury occurred during active duty service, ACTDUTRA or INACTDUTRA.

Records from SSA reflect that the Veteran was awarded benefits due to Anxiety Disorders and Affective/Mood disorders.  None of the medical records from SSA reflect that the Veteran's low back disability was due to active duty service, ACTDUTRA or INACTDUTRA.

In fact, no medical records link any current low back disability to the Veteran's active duty service, ACTDUTRA or INACTDUTRA.  The Board is aware that an October 2008 private assessment identifies an Axis III condition of back, knee, shoulder, elbow and ankle pain from tour of duty in the Army.  However, a review of the entire assessment makes it clear that this notation is a mere recitation of the history provided by the Veteran.  It is not a competent medical opinion, based on the clinical or objective evidence, linking an in-service injury to the Veteran's current low back condition.  See LeShore v. Brown, Vet. App. 406, 409 (1995).

Moreover, as noted below, the Board finds that the Veteran is not a credible historian.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  In this case, the Board finds that the October 2008 assessment is not based on an accurate history, based on the Veteran's own lack of credibility.  

Acquired Psychiatric Disability

The Veteran contends that due to active duty he has an acquired psychiatric disability.  During his hearing, he stated that he began to have psychiatric symptoms as a result of stress during basic training.  He asserted that he was the victim of a personal assault by his sergeant during active duty.  He also asserted that while crying after his grandfather passed away, a sergeant threw him to the ground, put an M16 to his head and fired blanks at him.  He also saw a sergeant lose his hand working on an 18-wheeler, who then shoved it in his face.  

In addition to the service connection law set forth above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, these amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  Thus, they are not relevant to the Veteran's claim.

If PTSD is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The evidence does not show that any current psychiatric disability is related to active duty service, ACTDUTRA or INACTDUTRA.  Moreover, there is no evidence that the Veteran was in combat or that he experienced a stressful event during service.

The record reflects that the Veteran has current psychiatric diagnoses.  For example, a May 2007 private psychiatric report provides diagnoses of bipolar disorder, PTSD and acute stress disorder.  The report notes that the Veteran's PTSD was due to having experienced death and dying and being in an environment in which he was threatened with death.  The report, and its accompanying records, do not link the diagnoses to active duty service, ACTDUTRA or INACTDUTRA.  In fact, no medical records link any current psychiatric disability to the Veteran's active duty service, ACTDUTRA or INACTDUTRA. 

Records from SSA reflect that the Veteran was awarded benefits due to Anxiety Disorders and Affective/Mood disorders.  None of the medical records from SSA reflect that either disability was due to active duty service, ACTDUTRA or INACTDUTRA. 

The report of a February 2012 VA examination sets forth the relevant history, the Veteran's subjective complaints and examination results in great detail.

The examiner notes that during the present examination, no evidence was found to suggest that the Veteran had ever been stationed or deployed outside of the United States, had ever participated in combat or was discharged for striking an officer.  During the present evaluation, the Veteran reported stressors that were completely different from the stressors that he had reported to previous providers.  He also denied ever having experienced any non-military traumas.  Given these significant discrepancies the Veteran was deemed an unreliable historian.  There was clear evidence that he fabricated information related to combat experience in efforts to be placed on Social Security disability.  There was also evidence to suggest that the Veteran had attempted to exaggerate his difficulties during other psychological evaluations.  Given his propensity to misrepresent his history and symptoms in situations when there was a potential for economic gain, no reliable diagnoses could be gleaned as a result of the present evaluation.  While it appeared likely that the Veteran was experiencing some form of mental health difficulty, it was impossible to determine the exact nature of his difficulties and their etiology or to answer the question of service connection without resorting to mere speculation.  

Later in the examination report, the VA examiner identifies additional inconsistencies in the Veteran's reported history.  

As to whether it was at least as likely as not (i.e., probability of 50 percent) that the Veteran's claimed in-service personal assault occurred, the examiner stated that, given the Veteran's propensity to misrepresent his history and symptoms in situations when there was a potential for economic gain and the lack of evidence of assault in his medical record, it seemed less likely than not (less than 50/50 probability) that his claimed in-service personal assault occurred.  

As to whether it was at least as likely as not (i.e., probability of 50 percent) that any currently manifested psychiatric disorder, to include PTSD, was etiologically related to the Veteran's active service, the examiner noted that no stressors had been verified at that point.  However even if stressors could be verified by the record, the examiner would not be able to provide a reliable diagnosis or resolve the issue of service connection without resorting to mere speculation.  As mentioned above, there were significant discrepancies in the Veteran's report of his history and symptoms and clear evidence that he fabricated information related to combat experience in efforts to be placed on Social Security disability.  There was also evidence to suggest that he had attempted to exaggerate his difficulties during other psychological evaluations.  As such, even if a stressor could be verified, it would be impossible to determine the exact nature of the Veteran's difficulties and their etiology or to answer the question of service connection without resorting to mere speculation.  

As to whether it was it at least as likely as not (i.e., probability of 50 percent) that any current psychiatric disorder was due to an injury or disease incurred or aggravated while performing a period of ACDUTRA, the examiner stated that for the reasons listed above he could not answer this question without resorting to mere speculation.  

As to whether it was it at least as likely as not (i.e., probability of 50 percent) that any current psychiatric was due to an injury (but not disease) incurred or aggravated while performing a period of INACDUTRA, the examiner stated that for the reasons listed above he could not answer this question without resorting to mere speculation.  

The Board is aware that in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that it was inadequate for a VA examiner to simply conclude, without explanation, that the etiology of a disability could not be resolved without speculation.  In this case, however, Board finds that the examiner's use of the word "speculation" is not problematic.  The examiner provides a sound explanation based on the evidentiary record (i.e., the Veteran's own lack of credibility) as to why it would be speculative to offer certain opinions.

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with detailed and comprehensive references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The Board also observes that when a claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau, supra; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, there is no evidence to confirm any stressor.  The private diagnoses of PTSD do not corroborate that any stressor occurred.  Those diagnoses are based solely on the Veteran's unsubstantiated assertions regarding what occurred in service.  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

As noted above, VA asked the Veteran for specific information as to his stressor in order to corroborate them.  However, the Veteran did not respond.  

The Board is not bound to accept the Veteran's uncorroborated account of his experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1992); Swann, supra.  The question of whether a specific event reported by a veteran as a stressor actually occurred is a question of fact for the Board to decide, involving, as it does, factors as much historical as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

In the absence of a showing of combat with the enemy or evidence of a verifiable stressor, the Board concludes that the Veteran has failed to satisfy the criteria for service connection for PTSD.  Service connection cannot be granted for PTSD without verification of a stressor, regardless of any current diagnosis of PTSD.

Credibility

With respect to each of the Veteran's claims, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

The Board finds that the Veteran's assertions as to each claim are not credible.  While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran's service treatment records (containing no evidence of back injuries or stressors) and the post-service medical records (containing no evidence linking any current low back disability or acquired psychiatric disability to his active duty service, ACTDUTRA or INACTDUTRA) outweigh his contentions. 

Moreover, the Board finds it very significant that the February 2012 VA examiner determined that the Veteran was not credible, and in fact set forth a detailed explanation for this finding that identified numerous inconsistencies in the Veteran's statements.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a lumbar spine disability or an acquired psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


